NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                CHRISTOPHER JAMES WOODS, Appellant.

                             No. 1 CA-CR 15-0414
                               FILED 9-29-2016


           Appeal from the Superior Court in Maricopa County
                        No. CR2012-147343-001
               The Honorable Warren J. Granville, Judge

               AFFIRMED IN PART; MODIFIED IN PART


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Janelle A. McEachern Attorney at Law, Chandler
By Janelle A. McEachern
Counsel for Appellant
                             STATE v. WOODS
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Kenton D. Jones delivered the decision of the Court, in which
Presiding Judge Lawrence F. Winthrop and Judge Patricia K. Norris joined.


J O N E S, Judge:

¶1             Christopher Woods appeals his convictions and sentences for
one count each of first degree felony murder, attempted armed robbery,
and conspiracy to commit possession or use of marijuana. After searching
the entire record, Woods’ defense counsel has identified no arguable
question of law that is not frivolous. Therefore, in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
defense counsel asks this Court to search the record for fundamental error.
Woods thereafter filed a supplemental brief in propria persona. After
reviewing the record, Woods’ convictions are affirmed, as are his sentences
for first degree murder and conspiracy. However, we find fundamental
error as to Woods’ sentence for attempted armed robbery, and, in our
discretion under Arizona Revised Statutes (A.R.S.) section 13-4037,1 we
modify his sentence accordingly.

                 FACTS2 AND PROCEDURAL HISTORY

¶2            On the night of July 25, 2012, between 9:00 and 10:30 p.m.,
Woods, Leroy Jackson, and a third, unidentified individual drove to Scott
T.’s residence at 83rd Avenue and McDowell Road. The four men planned
to then drive across town to Mesa, where Scott intended to purchase
marijuana for Woods because Scott’s marijuana dealer, David C., refused to
deal with individuals with whom he was not acquainted. After picking
Scott up, the men stopped at a Walgreens. Scott and Woods used the
restroom while Jackson purchased a three-pack of work gloves.


1     Absent material changes from the relevant date, we cite a statute’s
current version.

2      We view the facts in the light most favorable to sustaining the jury’s
verdict, with all reasonable inferences resolved against the defendant. State
v. Harm, 236 Ariz. 402, 404 n.2, ¶ 2 (App. 2015) (quoting State v. Valencia, 186
Ariz. 493, 495 (App. 1996)).


                                       2
                            STATE v. WOODS
                           Decision of the Court

¶3            At David’s house, someone handed Scott one hundred
dollars. He took the money inside David’s house while the other three men
waited inside the car “in the vicinity.” Scott was supposed to call the other
three men after he had purchased marijuana from David and was ready to
leave. Fifteen minutes later, the transaction was completed, and David
walked Scott to the front door.

¶4            Unbeknownst to Scott, Woods and Jackson planned to break
in and rob David. As Scott was walking out the front door, he saw multiple
individuals, later determined to be Jackson and Woods, wearing masks and
hoods standing against the wall just outside the door. Jackson then forced
Scott out of the doorway and entered the house; in his later statements to
the police, Woods admitted he was keeping watch outside the home near
the front door during this time. David attempted to close the door on
Jackson, but after failing to do so, turned around and ran toward the back
of the house in an apparent escape attempt. Jackson then fired three shots
from a handgun, one of which perforated David’s heart and resulted in his
death.

¶5           Meanwhile, Scott fled to a friend’s nearby apartment. Scott
telephoned Woods to ask about the shooting and eventually met Woods at
a nearby apartment complex. When Scott confronted Woods about the
shooting, Woods responded only that “it wasn’t supposed to happen like
that.” Scott understood Woods’ response to mean Woods “knew
something about what happened.” Woods was eventually taken into
custody and repeated “what happened that night . . . was not supposed to
fucking happen that night.”

¶6            Jackson and Woods were each charged with one count of first
degree murder, one count of armed robbery, and one count of conspiracy
to commit possession of marijuana, but Woods’ armed robbery charge was
later amended to attempted armed robbery. Jackson pled guilty to one
count of second degree murder and was sentenced to twenty-two years’
imprisonment. Woods’ eighteen-day jury trial began in February 2015. At
the conclusion of the State’s case-in-chief, Woods’ counsel unsuccessfully
moved for a judgment of acquittal as to the first degree murder and
attempted armed robbery charges. See Ariz. R. Crim. P. 20(a). The jury
ultimately found Woods guilty as charged.

¶7           The parties agreed the guilty verdicts established beyond a
reasonable doubt that the attempted armed robbery involved the use or
threatened use of a weapon, and the conspiracy to possess marijuana was
completed in the presence of an accomplice. The trial court denied Woods’


                                     3
                             STATE v. WOODS
                            Decision of the Court

subsequent motion to declare the felony murder statute unconstitutional as
applied to him and sentenced Woods as a non-repetitive offender to the
presumptive term on all counts. Woods was sentenced to concurrent
sentences of life with the possibility of parole after 25 years for first degree
felony murder, a class one dangerous felony, 10.5 years for attempted
armed robbery, a class three dangerous felony, and 1 year for conspiracy to
commit possession of marijuana, a class six felony. The court also gave
Woods credit for 1009 days of presentence incarceration. Woods timely
appealed, and we have jurisdiction pursuant to A.R.S. §§ 12-120.21(A)(1),
13-4031, and -4033(A)(1), (4).

                               DISCUSSION

I.     Sufficiency of Evidence

¶8             In his supplemental brief, Woods concedes he is guilty of
conspiring to commit possession of marijuana, but argues his other
convictions are in error because he was merely present for the attempted
armed robbery and subsequent murder. We review the sufficiency of the
evidence de novo, State v. Felix, 237 Ariz. 280, 289, ¶ 30 (App. 2015) (quoting
State v. West, 226 Ariz. 559, 562, ¶ 15 (2011)), and will reverse “only where
there is a complete absence of probative facts to support the conviction,”
State v. Soto-Fong, 187 Ariz. 186, 200 (1996) (quoting State v. Scott, 113 Ariz.
423, 424-25 (1976)). We do not reweigh the evidence and defer to the jury’s
resolution of any inconsistencies therein. See State v. Parker, 113 Ariz. 560,
561 (1976) (“[I]t is the jury’s function to weigh the evidence as a whole, to
resolve any inconsistencies therein and then to determine whether or not a
reasonable doubt exists.”) (citing State v. Money, 110 Ariz. 18, 25 (1973)).

¶9            As relevant to Woods’ convictions:

       A person commits first degree murder if . . . [a]cting either
       alone or with one or more other persons the person commits
       or attempts to commit . . . robbery under [A.R.S. §]§ 13-1902,
       13-1903 or 13-1904 . . . and, in the course of and in furtherance
       of the offense or immediate flight from the offense, the person
       or another person causes the death of any person.

A.R.S. § 13-1105(A)(2). A person commits robbery if “in the course of taking
any property of another from his person or immediate presence against his
will, such person threatens or uses force against any person with intent
either to coerce surrender of property or to prevent resistance to such
person taking or retaining property.” A.R.S. § 13-1902(A). Robbery is
armed if, “in the course of committing robbery . . . such person or an


                                       4
                             STATE v. WOODS
                            Decision of the Court

accomplice . . . is armed with a deadly weapon or a simulated deadly
weapon; or . . . [u]ses or threatens to use a deadly weapon . . . .” A.R.S.
§ 13-1904(A). The offense is considered an attempt if the person “act[s] with
the kind of culpability otherwise required for commission of an offense,”
and “[e]ngages in conduct intended to aid another to commit an offense,
although the offense is not committed . . . .” A.R.S. § 13-1001(A)(3). A
person is also criminally accountable for the conduct of his accomplice, and
“the natural and probable or reasonably foreseeable consequences”
therefrom. A.R.S. § 13-303(A). An accomplice is one who “aids, counsels,
agrees to aid or attempts to aid another person in planning or committing
an offense.” A.R.S. § 13-301(2).

¶10            Generally, “[g]uilt cannot be established by the defendant’s
mere presence at a crime scene or mere association with another person at
a crime scene. The fact that the defendant may have been present does not
in and of itself make the defendant guilty of the crimes charged.” State v.
Noriega, 187 Ariz. 282, 284 (App. 1996) (citation omitted). In this case,
however, evidence was presented upon which the jury could determine
beyond a reasonable doubt that Woods agreed to and did in fact help
Jackson attempt to rob David in his home by donning a mask and hood and
keeping watch outside the home. Woods’ statement that the events
“w[ere]n’t supposed to happen like that” indicate he was not merely
present for the robbery attempt but was actively involved in the planning
and execution. Furthermore, Jackson, Woods’ accomplice, used a deadly
weapon in the course of and in furtherance of the attempted robbery that
resulted in David’s death. That the events did not transpire as Woods
intended is irrelevant; David’s murder was a reasonably foreseeable
consequence of the armed robbery, and Woods is criminally responsible for
the actions of his accomplice under A.R.S. § 13-303(A).

¶11            Woods also argues the record does not support his conviction
because, under the corpus delicti doctrine, he cannot be convicted of a crime
based solely upon his statements to the police. See State v. Hall, 204 Ariz.
442, 453, ¶ 43 (2003) (“The State must establish the corpus delicti of a
homicide by showing that the alleged injury to the victim — death, in this
case — occurred and that the injury was caused by criminal conduct rather
than by suicide or accident.”) (citations omitted). Although Woods is
correct that the “corpus delicti doctrine incorporates the rule that a defendant
cannot be convicted of a crime based solely upon an uncorroborated
confession or admission,” id. (citing Smith v. United States, 348 U.S. 147, 152
(1954), and State v. Gillies, 135 Ariz. 500, 506 (1983)), “[o]nly a reasonable
inference of the corpus delicti need exist before a confession may be
considered,” Gillies, 135 Ariz. at 506 (citing State v. Gerlaugh, 134 Ariz. 164,


                                       5
                             STATE v. WOODS
                            Decision of the Court

170 (1982)). And, the corroborating evidence may be circumstantial. Hall,
204 Ariz. at 453, ¶ 43 (citation omitted).

¶12           Here, the State presented independent evidence, through
Scott’s testimony, that Woods stated he did not intend for the attempted
robbery to result in a homicide. The State also established through Scott’s
testimony, Walgreens’ security footage, and Woods’ and Scott’s cell phone
data, that Woods was in the area immediately surrounding the crime scene
during the relevant time period. Although circumstantial, this evidence
supports a reasonable inference that David’s death was not an accident,
and, therefore, the corpus delicti existed before Woods’ statements to the
police were considered. Although Woods presented evidence to support
his defenses, the resolution of evidentiary conflicts is solely within the
province of the jury. Sufficient evidence supports Woods’ convictions, and
we find no error.

II.    Fundamental Error Review

¶13            Woods was charged with and convicted of attempted armed
robbery, a class three dangerous felony, and sentenced to 10.5 years’
imprisonment. See A.R.S. §§ 13-1904(B) (“Armed robbery is a class 2
felony.”), -1001(C)(2) (“Attempt is a . . . [c]lass 3 felony if the offense
attempted is a class 2 felony.”). Although the sentence of 10.5 years’
imprisonment is within the range permitted for a class three dangerous
felony under A.R.S. § 13-704(A) where, as here, the jury has found one
aggravating factor beyond a reasonable doubt, the trial court announced its
intention to sentence Woods to the presumptive term, and the presumptive
term for a class three dangerous felony is 7.5 years. Indeed, both the
transcript of the sentencing hearing and the sentencing minute entry reflect
the court improperly sentenced Woods to the presumptive term for the
completed crime of armed robbery, a class two dangerous felony of which
he was not convicted. See A.R.S. §§ 13-704(A), -1904(B).

¶14            Because Woods did not raise this issue before the trial court,
however, we review only for fundamental error. State v. Trujillo, 227 Ariz.
314, 317, ¶ 9 (App. 2011) (citing State v. Henderson, 210 Ariz. 561, 567, ¶ 19
(2005)). Fundamental error occurs “in those rare cases that involve ‘error
going to the foundation of the case, error that takes from the defendant a
right essential to his defense, and error of such magnitude that the
defendant could not possibly have received a fair trial.’” Henderson, 210
Ariz. at 567, ¶ 19 (quoting State v. Hunter, 142 Ariz. 88, 90 (1984)). To grant
relief under this standard of review, both fundamental error and prejudice
must be present. Id. at ¶ 20 (citations omitted).


                                      6
                             STATE v. WOODS
                            Decision of the Court

¶15           “The failure to impose a sentence in conformity with
mandatory sentencing statutes makes the resulting sentence illegal.” State
v. Cox, 201 Ariz. 464, 468, ¶ 13 (App. 2002) (“The sentencing process was
fundamentally flawed because the trial court used sentencing ranges other
than those mandated for the offenses in question.”) (quoting State v.
Carbajal, 184 Ariz. 117, 118 (App. 1995)). And imposition of an illegal
sentence constitutes fundamental error. State v. Munninger, 213 Ariz. 393,
397, ¶ 11 (App. 2006); State v. Thues, 203 Ariz. 339, 340, ¶ 4 (App. 2002).
Sentencing Woods for the more serious, completed crime of armed robbery
when he was actually convicted of the less severe, preparatory crime of
attempted armed robbery goes to the foundation of Woods’ case and
constitutes fundamental error.

¶16            We also find Woods prejudiced by the error. The trial court
explicitly stated its intention to sentence Woods to a presumptive term.
Based on this pronouncement and the fact that the trial court sentenced
Woods to the presumptive term on the other counts, it is likely that, absent
its erroneous belief that Woods was convicted of the crime of armed
robbery, the court would have sentenced him to the presumptive term for
attempted armed robbery — only 7.5 years. In a situation where, as here,
the sentencing court imposed an unlawful sentence “and we are able to
ascertain the trial court’s intention by reference to the record,” State v.
Contreras, 180 Ariz. 450, 453 n.2 (App. 1994), we will use our authority under
A.R.S. § 13-4037(A) to amend the illegal sentence consistent with the court’s
intent, see State v. Gourdin, 156 Ariz. 337, 339 (App. 1988) (stating A.R.S. §
13-4037(A) “authorizes us to modify an illegal sentence imposed upon a
lawful finding of guilt by the trial court.”). We have no doubt the court
intended to sentence Woods to the presumptive term for attempted armed
robbery, and therefore modify his sentence for that crime to 7.5 years’
imprisonment, to be served concurrently with all other counts.

¶17            Further review reveals no fundamental error. See Leon, 104
Ariz. at 300 (“An exhaustive search of the record has failed to produce any
prejudicial error.”). All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure. So far as the record reveals,
Woods was represented by counsel at all stages of the proceedings and was
present at all critical stages including the entire trial and the verdict. Ariz.
R. Crim. P. 26.9. The jury was properly comprised of twelve jurors, and the
record shows no evidence of jury misconduct. See Ariz. Const. art. 2, § 23;
A.R.S. § 21-102(A); Ariz. R. Crim. P. 18.1(a). At sentencing, Woods was
given an opportunity to speak, and the trial court stated on the record the
evidence and materials it considered and the factors it found in imposing
sentence. Ariz. R. Crim. P. 26.10. Additionally, the sentences imposed for


                                       7
                             STATE v. WOODS
                            Decision of the Court

Woods’ first degree felony murder and conspiracy to commit possession of
marijuana convictions were within the statutory limits. See A.R.S. §§ 13-
702(D), -752(A), -1003(D), -2405(B)(1).

                               CONCLUSION

¶18          Woods’ convictions are affirmed. His sentences for first
degree felony murder and conspiracy to possess marijuana are affirmed.
However, Woods’ sentence for attempted armed robbery is modified to the
presumptive term of 7.5 years’ imprisonment.

¶19            Defense counsel’s obligations pertaining to Woods’
representation in this appeal have ended. Defense counsel need do no more
than inform Woods of the outcome of this appeal and his future options,
unless, upon review, counsel finds an issue appropriate for submission to
our supreme court by petition for review. State v. Shattuck, 140 Ariz. 582,
584-85 (1984).

¶20            Woods has thirty days from the date of this decision to
proceed, if he wishes, with an in propria persona petition for review. See Ariz.
R. Crim. P. 31.19(a). Upon the Court’s own motion, we grant Woods thirty
days from the date of this decision to file an in propria persona motion for
reconsideration.




                           AMY M. WOOD • Clerk of the Court
                           FILED: AA




                                         8